DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/11/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. An English translation of JP 2006181054 was not provided. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the tears" in line 8. There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-13 also rejected due to dependency on claim 1. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (WO 2015/002510 A1, Pub. No.: US 2016/0367402 A1 is the English equivalent and is cited herein).
	Regarding claim 1, Lim discloses (figs. 2-4) a lacrimal stent (tube 200) for intraluminal drainage of a mammal, the mammal having a lacrimal drainage stent (abstract), the lacrimal stent comprising:
	An elongated tubular member (lacrimal passage 210) configured to be inserted into at least at least a portion of the lacrimal drainage structures of the mammal (see fig. 4A), the elongated tubular member having an exterior side wall surface and an interior lumen (see fig. 2B, ¶ 0021, ln. 5-9); and
	At least one axial port (openings 211 of lacrimal fluid introduction part 220) extending through the exterior sidewall surface to the lumen of the elongated tubular 
	Regarding claim 6, Lim further discloses that the at least one axial port comprises an opening providing fluid communication from an exterior of the tubular member to the lumen (¶ 0022, ln. 1-3). Lim further discloses that the opening is configured to permit the tear to pass therethrough (¶ 0023, ln. 1-3).
While Lim does not teach explicitly disclose that “the opening is configured to permit the tear to overcome surface tension”, this limitation relates to the function of the device, which, in this case, imparts no further limitations on the structure of the device. The opening disclosed by Lim is capable of permitting the tear to overcome surface tension as the opening of Lim permits the tear to pass therethrough (¶ 0023, ln. 1-3) and must therefore overcome surface tension. Using the device for this purpose requires only routine skill in the art (See § MPEP 2114 II).
	Regarding claim 9, Lim further discloses (fig. 4) that the elongated tubular member is configured to be inserted into at least one of a punctum, canaliculus, and nasolacrimal duct (abstract) of the lacrimal drainage structure of the mammal.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lim as applied to claim 1 above, in view of Marcus (US Pat. No.: 5,336,177).
	Regarding claim 2, Lim further discloses (figs. 2-4) that the at least one axial port comprises a plurality of axial ports (¶ 0022, ln. 1-4, see fig. 2A). Lim fails to disclose that each of the plurality of axial ports are spaced at radial offset positions about the elongated tubular member, 
	Marcus teaches (fig. 1) a drainage device (10) comprising an elongated tubular member (drain section 17) comprising plurality of axial ports (drain holes 18), each of the plurality of axial ports being spaced radial offset positions about the elongated tubular member (see fig. 1, col. 4, ln. 49-51), 
While the drainage device of Marcus is not in the same field of endeavor as the claimed invention, the device taught by Marcus is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist (Stevenson v. Int’l Trade Comm. See § MPEP 2141.01(a) IV). The problem faced by the inventor is to space the ports such that no matter what rotational orientation the stent is placed, tears will always have a clear opening to flow into and one skilled in the lacrimal stent art trying to solve that problem would have looked in the drainage device art as the drainage device of Marcus similarly has ports spaced at 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of axial ports of Lim such that they are spaced at radial offset positions about the elongated tubular member, as taught by Marcus. Doing so would allow fluid to enter the lumen about the periphery of the elongated tubular member. 
	Regarding claim 3, Lim in view of Marcus fail to teach that each of the plurality of axial ports is spaced at radial offset positions 120 degrees relative to adjacent axial ports. 
	Marcus further teaches (fig. 1) that each of the plurality of axial ports is spaced at radial offset positions (col. 4, ln. 49-51). 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of axial ports of Lim in view of Marcus such that they are at radial offset positions 120 degrees relative to adjacent axial ports. Doing so would allow drainage to occur about the periphery of the elongated tubular member.
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
	Regarding claim 4, Lim in view of Marcus fail to teach that each of the plurality of 
	Marcus further teaches (fig. 1) each of the plurality of axial ports is spaced at radial offset positions 90 to 150 degrees relative to adjacent axial ports (see fig. 1, col. 4, ln. 51-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the plurality of axial ports of Lim in view of Marcus such that they are spaced at radial offset positions 90 to 150 degrees relative to adjacent axial ports. Doing so would allow drainage to occur about the periphery of the elongated tubular member. 
	Regarding claim 5, Lim further discloses (figs. 2-4) that the at least one axial port comprises a plurality of axial ports (¶ 0022, ln. 1-4, see fig. 2A). Lim fails to disclose each of the plurality of axial ports being spaced at longitudinal offset positions along the elongated tubular member.  
	Marcus teaches (fig. 1) a drainage device (10) comprising an elongated tubular member (drain section 17) comprising plurality of axial ports (drain holes 18), each of the plurality of axial ports being spaced at longitudinal offset positions along the elongated tubular member (see fig. 1, col. 4, ln. 49-51),
While the drainage device of Marcus is not in the same field of endeavor as the claimed invention, the device taught by Marcus is reasonably pertinent to the problem faced by the inventor (See § MPEP 2141.01(a) I). Further, in a simple mechanical invention, a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of axial ports of Lim such that they are spaced at longitudinal offset positions along the elongated tubular member, as taught by Marcus. Doing so would allow fluid to enter the lumen about the periphery and length of the elongated tubular member. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, as applied to claim 1 above, in view of Matsumoto et al. (Pub. No.: US 2014/0364790 A1), hereinafter Matsumoto. 
	Regarding claim 7, Lim fails to disclose 
12WO 2017/180487PCT/US2017/026740at least one alignment indicia formed on the exterior surface of the elongated tubular member to facilitate alignment of the lacrimal stent within the lacrimal drainage structure.  
	Matsumoto teaches (fig. 1) a lacrimal stent (lacrimal duct tube 1) in the same field of endeavor wherein at least one alignment indicia (marks 9a) formed on the exterior surface of the elongated tubular member to facilitate alignment of the lacrimal stent within the lacrimal drainage structure (¶ 0048, ln. 6-9). 

	Regarding claim 8, Lim in view of Matsumoto fail to teach \the at least one alignment indicia comprises an alignment marker formed on the exterior surface of the elongated tubular member.
	Matsumoto further teaches (fig. 1) that the at least one alignment indicia comprises an alignment marker formed on the exterior surface of the elongated tubular member (see fig. 1, ¶ 0048, ln. 6-9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the alignment indicia of Lim in view of Matsumoto such that it comprises an alignment marker formed on the exterior surface of the elongated tubular member. Providing an alignment marker formed on the exterior surface would allow the user to easily visualize the alignment indicia. 

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lim, as applied to claim 1 above, in view of Brown (Pub. No.: US 2017/0367888 A1).
Regarding claim 10, Lim fails to disclose 25the internal lumen of the elongated tubular member comprises a coating or texture surface.  
Brown teaches (figs. 1-3) a drainage device (1) in the same field of endeavor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal lumen of the elongated tubular member of Lim such that it comprises a coating or texture surface. Doing so can prevent bacterial contamination of the device (¶ 0067, ln. 12-15). 
Regarding claim 11, Lim fails to disclose wherein the internal lumen of the elongated tubular member comprises a hydrophilic coating.  
Brown teaches (figs. 1-3) a drainage device (1) in the same field of endeavor wherein the internal lumen (lumen surface 12) of the elongated tubular member (3) comprises a hydrophilic coating (lumen 5 includes bio-inert polymer as a liner, i.e., coating, ¶ 0067, ln. 1-12). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the internal lumen of the elongated tubular member of Lim such that it comprises a hydrophilic coating. Doing so can prevent bacterial contamination of the device (¶ 0067, ln. 12-15). 
Regarding claim 12, Lim fails to disclose 
20one or more ridges formed on the exterior sidewall surface of the elongated tubular member configured to engage within the lacrimal drainage structure.  
	Brown teaches (figs. 11-12) a drainage device (800) in the same field of endeavor comprising one or more ridges (protrusions 818) on the exterior side wall (external surface 810) of the elongated tubular member (body 803) (¶ 0115, ln. 6-9). 	
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, as applied to claim 1 above, and further in view of Ambati et al. (Pub. No.: US 2016/0331588 A1).
	Regarding claim 13, Lim further discloses (fig. 2A) wherein the at least one axial port comprises a plurality of openings (¶ 0022, ln. 1-3). Lim fails to disclose the plurality of openings are formed via a porous material having an open cell matrix. 
	Ambati teaches (figs. 1A, 1C) a stent (100) in the same field of endeavor comprising a plurality of openings (104) formed via a porous material having an open cell matrix (¶ 0042, ln. 18-22). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of openings of Lim such that they are formed via a porous material having an open cell matrix as taught by Ambati. Porous materials having an open cell matrix are suitable for providing openings that allow fluid to pass. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Freilich (Pub. No.: US 2017/0128266 A1) teaches a lacrimal stent comprising at least one axial port (see fig. 3). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586.  The examiner can normally be reached on Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781